    Case 21-30085-hdh11 Doc 345 Filed 03/11/21                    Entered 03/11/21 14:35:33             Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed March 11, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     IN RE:                                              §        CHAPTER 11
                                                         §
     NATIONAL RIFLE ASSOCIATION                          §        CASE NO. 21-30085-hdh11
     OF AMERICA and SEA GIRT LLC,                        §
                                                         §
               DEBTORS1                                  §        Jointly Administered


                              ORDER GRANTING EMERGENCY HEARING
               The Debtors’ Motion for Emergency Hearing [Docket No. 343] is hereby GRANTED.

               Accordingly, IT IS HEREBY ORDERED that a hearing on Debtors’ Emergency Motion

     for Protective Order Re: NYAG’s Notice of Intention to Take Deposition of the Honorable Phillip

     Journey (the “Emergency Motion”) [Docket No. 341] shall be held on March 15, 2021 at 11:00

     a.m. (CDT) before the Honorable Harlin D. Hale, United States Bankruptcy Judge, via Webex

     located at https://us-courts.webex.com/meet/hale. All parties are requested to review the Webex




     1
      The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
     Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


     90576v1
Case 21-30085-hdh11 Doc 345 Filed 03/11/21         Entered 03/11/21 14:35:33       Page 2 of 2




Hearing Instructions found on Judge Hale’s webpage at https://www.txnb.uscourts.gov/judges-

info/hearing-dates/judge-hales-hearing-dates.

          IT IS FURTHER ORDERED that the deposition of Phillip Journey should be postponed

until after this hearing. Mr. Gerrit Pronske shall respond to the Emergency Motion on or before

5:00 p.m. CT on March 12, 2021.

                                  # # # END OF ORDER # # #




90576v1
